Citation Nr: 1222687	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  06-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The Veteran served on active duty from December 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In his October 2006 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

The issue of entitlement to a compensable disability rating for bilateral hearing loss came before the Board in September 2010 and July 2011.  On both occasions, the claim was remanded for additional evidentiary development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

In adjudicating the current appeal for an increased disability rating, the Board has also not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the Veteran claims he is unable to work due to a service connected disability).  Neither the Veteran nor any physician has indicated that he is unemployable solely due to his service-connected bilateral hearing loss.  As such, the Board does not find the application of Rice in this case to be appropriate. 




FINDINGS OF FACT

1.  In March 2006, the Veteran's bilateral hearing loss disability was manifested by Level I hearing loss in the right ear and Level II hearing loss in the left ear, with speech recognition scores of 96 percent and 88 percent respectively.

2.  In October 2010, the Veteran's bilateral hearing loss disability was manifested by Level I hearing loss in the right ear and Level III hearing loss in the left ear, with speech recognition scores of 98 percent and 88 percent respectively.

3.  In November 2011, the Veteran's bilateral hearing loss disability was manifested by Level I hearing loss in the right ear and Level II hearing loss in the left ear, with speech recognition scores of 96 percent and 92 percent respectively.

4.  The evidence in this case does not present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011).

2.  The criteria for referral for increased disability rating for bilateral sensorineural hearing loss on an extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have been met or that any error is not prejudicial. 

The first and third elements were met by the December 2005 notice letter.  It informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He was also informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran has also submitted personal statements and lay statements from others with respect to his service-connected bilateral hearing loss.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element, the Board notes that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores, supra.  The Board notes that the Veteran received a statement of the case in August 2006 and supplemental statements of the case in April 2011 and April 2012, addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated communications from the RO and the Appeals Management Center (AMC) describing the Ratings Schedule and applying the pertinent provisions to his claim.  The Board finds that the Veteran was at least on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that the error in the third element of Vazquez-Flores notice is not prejudicial.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that VA attempted to obtain private treatment records from Better Hearing Solutions on numerous occasions, but no response was received.  The duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was notified on multiple occasions that VA was unable to obtain these records and he did not submit any additional evidence.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with appropriate VA examinations in March 2006, October 2010, and November 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, the Board finds there has been substantial compliance with its September 2010 and July 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained outstanding VA treatment records and scheduled the Veteran for medical examinations, which he attended.  While the November 2011 VA examiner failed to interpret the April 2006 private audiogram, the Board notes that it is entitled to make factual findings in the first instance, i.e. interpret the April 2006 audiogram.  As such, this is not prejudicial to the Veteran.  The AMC later issued supplemental statements of the case in April 2011 and April 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.
II.  The Merits of the Claim

The Veteran contends that his bilateral hearing loss is more disabling than his currently assigned noncompensable disability rating.  The Board disagrees.

Governing Law and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 2002).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011).  While a Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is generally the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board notes that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.


If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011). 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  However, the test results below do not meet the numerical criteria for such a rating.  Thus, the Veteran's bilateral hearing loss is to be rated by the usual method.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

During VA audiological evaluation in March 2006, the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
35
LEFT
15
15
35
35
60

The average decibel loss was 18.75 in the right ear and 36.25 in the left ear.  Speech recognition ability was 96 percent for the right ear and 88 percent for the left ear.  This examination results in a mechanical finding of hearing acuity Level I for the right ear and Level II for the left ear.  These findings warrant a noncompensable disability rating under 38 C.F.R. § 4.85.

With regard to the uninterpreted audiogram received in April 2006, the Board is empowered to make factual findings in the first instance.  The Board may also remand uninterpreted audiograms for interpretation.  However, in this case interpretation of such data is non-prejudicial.  Interpreted most favorably to the Veteran, the audiogram shows puretone threshold averages between 0 to 40 decibels and between 90 and 110 decibels, which provide Roman numeral designations of I and XI in Table VIA, which provides numeric designations for hearing impairment based on puretone threshold averages.  Applying the designations to Table VII correlates to a 10 percent disability rating for the audiogram results.  Id.

During VA audiological evaluation in October 2010, the Veteran's puretone thresholds were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
45
LEFT
30
35
45
75
80

The average decibel loss was 30 in the right ear and 59 in the left ear.  Speech recognition ability was 98 percent for the right ear and 88 percent for the left ear.  This examination results in a mechanical finding of hearing acuity Level I for the right ear and Level III for the left ear.  These findings warrant a noncompensable disability rating under 38 C.F.R. § 4.85.

During VA audiological evaluation in November 2011, the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
45
55
LEFT
30
40
50
75
80

The average decibel loss was 40 in the right ear and 61.25 in the left ear.  Speech recognition ability was 96 percent for the right ear and 92 percent for the left ear.  This examination results in a mechanical finding of hearing acuity Level I for the right ear and Level II for the left ear.  These findings warrant a noncompensable disability rating under 38 C.F.R. § 4.85.

There is no other relevant medical evidence in the record. 

In short, the objective medical evidence of record indicates that a zero percent disability rating has been correctly assigned by the RO.  Although the Board is aware that the results interpreted from the April 2006 private audiogram would afford the Veteran a 10 percent disability rating, these findings are not consistent with the remaining evidence of record.  It is unclear from this audiogram whether it was conducted by a state-licensed audiologist and clearly did not include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Further, the Veteran's name is not on this document, nor did the person who conducted the audiogram sign the document.  As such, these findings are considered less reliable than those conducted in accordance with 38 C.F.R. § 4.85.  The Board thus finds that the Veteran's hearing loss was properly assigned a zero percent disability rating under Diagnostic Code 6100, and the April 2006 private audiogram is afforded little probative weight.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

In this case, the October 2010 and November 2011 VA examinations were conducted after the examination worksheets were revised to include discussion of the effects of a hearing loss disability on occupational functioning and daily life.  In October 2010, the Veteran reported that situations of greatest difficulty for him were hearing with background noise, specifically when the television was on or when other people were speaking on his left side.  The effects on occupational functioning and activities reported by the Veteran were that he avoided noisy situations because it was too difficult to hear.  See VA Audiological Examination Report, October 15, 2010.

In November 2011, the Veteran reported that his hearing loss caused him to have to listen very carefully "because I know I have a hearing defect; when I'm driving I have to look all around me because I might not hear a horn or something."  The VA examiner opined that the Veteran's hearing loss could be expected to affect his occupational functioning and activities of daily living in that speech and other environmental sounds will be heard at reduced loudness levels, causing the Veteran to frequently misunderstand what is said.  He will also likely experience difficulty localizing sounds due to asymmetrical hearing loss.  Listening difficulties would increase in the presence of background noise and cross conversation.  It was noted that the Veteran's attention should be obtained prior to beginning a conversation in order to maximize understanding.  See VA Audiological Examination Report, November 3, 2011.

While the Board is aware of the comments made by both the October 2010 and November 2011 VA examiners with respect to the Martinak criteria, these determinations are consistent with the Veteran's current noncompensable disability rating.  The Board certainly empathizes with the Veteran regarding his current hearing loss, but this level of disability does not entitle him to a greater disability rating.

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2011).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Finally, as was discussed above, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the medical evidence of record, which has been discussed above, supports the proposition that the Veteran's service-connected bilateral hearing loss has not changed appreciably since the Veteran filed his claim in November 2005.  There are no competent medical findings or other evidence that would allow for the assignment of a compensable disability rating at any time during the period of time here under consideration.  Based on the record, the Board finds that a noncompensable disability rating was properly assigned for the entire period from the date of his claim in November 2005.  Id. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the service-connected hearing loss are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In sum, for reasons that have been expressed in detail above the Board has concluded that a rating in excess of the currently assigned noncompensable rating for the Veteran's service-connected bilateral hearing loss is not warranted.  The benefit sought on appeal is accordingly denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.




ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


